Case 1:17-cv-01789-DLC Document 520 Filed 10/21/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

 

 

ee ee er ee xX
SECURITIES AND EXCHANGE COMMISSION, Vevl1789 (DLC)
Plaintiff, ORDER
-VO
LEK SECURITIES CORPORATION, SAMUEL "
LEK, VALI MANAGEMENT PARTNERS d/b/a " USDC SDNY
AVALON FA LTD, NATHAN FAYYER, and : ‘DOCUMENT.
SERGEY PUSTELNIK a/k/a SERGE " RLECTRONICALLY FILED
PUSTELNIK, "
DOC #:_
Defendants. : DATE FILED:
em eee i ee ee i eee x

DENISE COTE, District Judge:

At the final pretrial conference held October 11, 2019,
James M. Wines, counsel for defendants Avalon FA Ltd, Nathan
Fayyer, and Sergey Pustelnik, made several factual
representations regarding the content of a January 30 and 31,
2014 deposition of defendant Nathan Fayyer. Specifically, Mr.
Wines stated that through his deposition Mr. Fayyer “provided
two days of on-the-record testimony where the word ‘layering’ or
‘spoofing’ or any derivative thereof is not mentioned once, in
two days of testimony. So there was no way for Mr. Fayyer to
know at that time . . . that layering was at issue.” Mr. Wines
repeated this factual representation several times, stating that
“at no point did. . . anyone ever tell Mr. Fayyer the word

‘layering’” and that the SEC “never asked [Mr. Fayyer] a single

 
Case 1:17-cv-01789-DLC Document 520 Filed 10/21/19 Page 2 of 4

question about layering” in his deposition. He asserted, “Your
Honor, you can do a word search of that testimony. You will not
find the word ‘layering.’ You will not find the word
‘spoofing.’ I can guarantee it.”

Pursuant to this Court’s Order at the final pretrial
conference, the Securities and Exchange Commission (“SEC”)
submitted on October 13 a copy of the transcript from Mr.
Fayyer’s January 30 and 31, 2014 deposition. As evidenced by
that transcript, Mr. Wines’ factual representations regarding
Mr. Fayyer’s 2014 deposition were false. The transcript
evidences that, in his deposition, Mr. Fayyer discussed layering
extensively in response to questions from the SEC. For example,
the SEC asked Mr. Fayyer the following questions in the
deposition:

Q: Are you familiar with the term “layering”?

QO: Can you tell us how Sam [Lek] described “layering”
to you?

QO: Have you ever been concerned that Avalon's traders
were engaged in layering?

Q: Had {Sam Lek] ever expressed any concern before he
was contacted by regulators about layering?

Q: Had Sam Lek ever contacted you with any concern
about Layering prior to being contacted by
regulators himself?

QO: Would it be fair to say that Avalon wants to
prevent its traders from engaging in layering?

 
Case 1:17-cv-01789-DLC Document 520 Filed 10/21/19 Page 3 of 4

Q: Are you aware of any FINRA matters involving
layering?

Q: And did Sam [Lek] ever tell you that firms had
been sanctioned in the past for layering?

Mr. Fayyer provided testimony in response to these
questions, stating, among other things, that he was familiar
with layering and that he and Sam Lek specifically discussed
whether Avalon’s traders were engaged in layering. Mr. Fayyer
testified, for example:

Sam [Lek] and I discussed [whether Avalon’s traders

 

were engaged in layering] specifically. ... [Hle
explained it to me that orders have to be cancelled
for it to be -- you know, for it to be layering.

This and other passages of the deposition transcript

 

indicate that Mr. Fayyer and the SEC engaged in a detailed
discussion of layering, its characteristics, its
relationship to a control system implemented by Lek
Securities Corporation, and whether layering constitutes
market manipulation.

In light of Mr. Wines’ misrepresentations, it is
hereby

ORDERED that Mr. Wines is reminded to exercise care

before making factual representations to this Court. Any

 
Case 1:17-cv-01789-DLC Document 520 Filed 10/21/19 Page 4 of 4

further misrepresentations of fact by Mr. Wines will be

taken seriously and addressed accordingly.

SO ORDERED:

Dated: New York, New York
October 21, 2019

boca Me

DENISE COTE
United States District Judge

 

 
